In the case ofPendleton v. Columbia Ry., G.  E. Co., et al., 132 S.C. 507,128 S.E., 711, which was brought to recover damages for personal injuries alleged to have been caused by the joint and concurrent tort of the railway company and one Dicks, the driver of an automobile, this Court distinctly held that a plaintiff may recover against one only of two or more joint tort-feasors sued in the same action. The same principle was recognized and announced in Webber v. Townof Jonesville, 94 S.C. 189, 77 S.E., 857, and Humphries v.Union  Glenn Springs R. Co., 84 S.C. 202,65 S.E., 1051.
In the case at bar the appeal presents the issue that two of the defendants having been dismissed from the case — one by a directed verdict, and one by an order of nonsuit — the plaintiff may not recover against the remaining joint tort-feasors in the same action. I am of the opinion that to so hold would be to anounce an entirely different rule from that which now prevails, and properly prevails, in this jurisdiction.
This Court in the case of Halsey v. Minnesota-SouthCarolina Land  Timber Co., 174 S.C. 97, 177 S.E., 29,39, held unequivocably that "a complaint which states a joint liability of defendant is not affected by the fact that action is dismissed as to the other joint tort-feasors"; and cites in support of such holding 62 C.J., 1152.
This holding of the Court was in direct response to the following question therein made, and which squarely raised the issue: "This action, being based on an alleged joint and concurrent tort, and having abated as to Montague, could any recovery be had?" *Page 503 
And in this case the relationship of master and servant did not exist, as was true in Rhodes v. So. Ry. Co., 139 S.C. 139,137 S.E., 434.
The legal issue in the instant case is in no wise essentially dissimilar to that presented in Halsey v. Minnesota-SouthCarolina Land  Timber Co., supra. In the latter case, R. L. Montague, one of the defendant joint tort-feasors, died; in the case at bar, two of the defendant joint tort-feasors were eliminated by order of the trial Court. I can perceive no substantial legal distinction between these two happenings, insofar as the principle involved is concerned. The resultant effect on the lawsuit is the same.
For these reasons, and for the reasons given by Mr. Justice Carter, I concur in his opinion.